Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
	In the response date 06/24/2022, the Applicant amended claims 1 and 5, cancelled claims 3 and 7, and argued against the rejections in the Non-Final rejection dated 04/01/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Raterman et al (U.S Pub 2018/0364381) (“Raterman”) in view of Lecampion et al (U.S Pub 2015/0218925) (“Lecampion”).
Regarding Claim 1, Raterman discloses a method for characterizing complexity of rock fracture based on fractal 5dimension (Abstract), comprising:
step A: collecting rock fracture samples of a rock (Abstract; paragraph [0014]; Page 3, paragraphs [0028]-[0029]; [0091]), and collecting basic parameters of the rock (paragraph [0037]);
step B: determining a fractal dimension of a rock fracture morphology of the rock (Page 3, paragraphs [0038]-[0041]); and
step E: characterizing a complexity of rock fracture of the rock based on the complexity coefficient Fc of rock fracture of the rock (Abstract; Page 6, paragraphs [0098]-[0103]).

	Raterman, however, fails to expressly disclose the following steps:
wherein the step B further comprises:
placing an end surface of the rock where the rock fracture is located within a square area of a certain length, and dividing the square area into a plurality of boxes with a side length R; and
calculating the number of the square boxes N(R) containing slits in 10different cases by adjusting the value of the side length R;
wherein when R = R1, the number of boxes N(R) is equal to 1, and the fractal dimension D of the rock is 1; when R = R2, where R2 = R1/2, the number of boxes N(R) is equal to 4, and the fractal dimension D of the rock is 2; when R = R3, where R3 = R1/4, the number of boxes N(R) is equal to 16, and the fractal dimension D of the rock is 3; when R = R4, where R4 = R1/8, the number of boxes N(R) is equal to 64, and the fractal dimension D of the rock is 4; and so on;
10step C: calculating the fractal dimension of the rock by formula (1) as follow (as illustrated on Page 13 of the claims dated 08/23/2019):
wherein N(R) is a number of square boxes containing slits; R is a side length; D is the fractal dimension; and C is a proportional constant;
step D: calculating a complexity coefficient Fc of rock fracture of the rock based on the fractal dimension D calculated from formula (1) and formula (2) as follow (as illustrated on Page 13 of the claims dated 08/23/2019): and
wherein Fc is the complexity coefficient of rock fracture; α is a fracture angle of the rock.

	Lecampion teaches the steps above:
wherein the step B further comprises:
placing an end surface of the rock where the rock fracture is located within a square area of a certain length, and dividing the square area into a plurality of boxes with a side length R (Page 4, paragraphs [0038]-[0039]; Page 6, paragraphs [0063]-[0065]);
calculating the number of the square boxes N(R) containing slits in 10different cases by adjusting the value of the side length R (Abstract; paragraphs [0038]-[0039]);
wherein when R = R1, the number of boxes N(R) is equal to 1, and the fractal dimension D of the rock is 1; when R = R2, where R2 = R1/2, the number of boxes N(R) is equal to 4, and the fractal dimension D of the rock is 2; when R = R3, where R3 = R1/4, the number of boxes N(R) is equal to 16, and the fractal dimension D of the rock is 3; when R = R4, where R4 = R1/8, the number of boxes N(R) is equal to 64, and the fractal dimension D of the rock is 4; and so on (Page 4, paragraphs [0038]-[0039]; Page 6, paragraphs [0063]-[0065]);
10step C: calculating the fractal dimension of the rock by formula (1) as follow (as illustrated on Page 13 of the claims dated 08/23/2019) (Abstract; paragraphs [0023]-[0024]; Page 4, paragraphs [0038]-[0039]; Page 6, paragraphs [0063]-[0065]):
wherein N(R) is a number of square boxes containing slits; R is a side length; D is the fractal dimension; and C is a proportional constant;
step D: calculating a complexity coefficient Fc of rock fracture of the rock based on the fractal dimension D calculated from formula (1) and formula (2) as follow (as illustrated on Page 13 of the claims dated 08/23/2019) (Page 4, paragraphs [0038]-[0039]; Page 6, paragraphs [0063]-[0065]): and
wherein Fc is the complexity coefficient of rock fracture; α is a fracture angle of the rock (Page 6, paragraphs [0063]-[0065]) for the purpose of measuring a property of the fracture complexities in order to form a stress profile of the formation and initiate and propagate fractures in the regions downhole (Abstract; Page 2, paragraph [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Raterman to include the steps of calculating the fractal dimension above, as taught by Lecampion, because doing so would help measure a property of the fracture complexities in order to form a stress profile of the formation and initiate and propagate fractures in the regions downhole.

	Regarding Claim 2, Raterman discloses the method for characterizing complexity of rock fracture based on 25fractal dimension in claim 1, wherein the basic parameters in the step A 13comprise the fracture angle of the rock, Poisson's ratio, Young's modulus, peak strain, and peak stress (Abstract; Page 3, paragraphs [0038]-[0041]; paragraph [0037]).

	Regarding Claim 4, Lecampion teaches the method for characterizing complexity of rock fracture based on fractal dimension in claim 1, wherein in the step E:
when Fc > 1.2, the complexity of rock fracture of the rock is 15characterized as a composite failure mode;
when 1.2 > Fc > 1, the complexity of rock fracture of the rock is characterized as a tensile splitting mode; and
when 1 > Fc, the complexity of rock fracture of the rock is characterized as a shear failure mode (Abstract; paragraphs [0023]-[0024]; Page 4, paragraphs [0038]-[0039]; Page 6, paragraphs [0063]-[0065]).

	Regarding Claim 5, Raterman discloses a device for characterizing complexity of rock fracture based on fractal dimension (Abstract), comprising:
a collection module, configured to collect rock fracture samples of a rock (Abstract; paragraph [0014]; Page 3, paragraphs [0028]-[0029]; [0091]), and collect basic parameters of the rock (paragraph [0037]);
25a determination module, configured to determine a fractal dimension of a rock fracture morphology of the rock (Page 3, paragraphs [0038]-[0041]); and
a complexity characterization module, configured to characterize a complexity of rock fracture of the rock based on the complexity coefficient Fc of rock fracture of the rock (Abstract; Page 6, paragraphs [0098]-[0103]).

Raterman, however, fails to expressly disclose the following steps:
14a fractal dimension calculation module, configured to calculate the fractal dimension of the rock by the formula (3) as follow (as illustrated on Page 15 of the claims dated 08/23/2019):
wherein N(R ) is a number of square boxes containing slits; R is a side 5length; D is the fractal dimension; and C is a proportional constant;
a complexity coefficient calculation module, configured to calculate a complexity coefficient Fc of rock fracture of the rock based on the fractal dimension D calculated from formula (3) and formula (4) as follow (as illustrated on Page 15 of the claims dated 08/23/2019);
wherein Fc is the complexity coefficient of rock fracture; a is a fracture angle of the rock;
wherein the determination module is further configured to:
place an end surface of the rock where the rock fracture is located within a square area of a certain length, and dividing the square area into a plurality of boxes with a side length R;
calculate the number of the square boxes N(R) containing slits in 10different cases by adjusting the value of the side length R;
wherein when R = R1, the number of boxes N(R) is equal to 1, and the fractal dimension D of the rock is 1; when R = R2, where R2 = R1/2, the number of boxes N(R) is equal to 4, and the fractal dimension D of the rock is 2; when R = R3, where R3 = R1/4, the number of boxes N(R) is equal to 16, and the fractal dimension D of the rock is 3; when R = R4, where R4 = R1/8, the number of boxes N(R) is equal to 64, and the fractal dimension D of the rock is 4; and so on.

	Lecampion teaches the steps above by:
14a fractal dimension calculation module, configured to calculate the fractal dimension of the rock by formula (3) as follow (as illustrated on Page 15 of the claims dated 08/23/2019) (Abstract; paragraphs [0023]-[0024]; Page 4, paragraphs [0038]-[0039]; Page 6, paragraphs [0063]-[0065]):
wherein N(R ) is a number of square boxes containing slits; R is a side 5length; D is the fractal dimension; and C is a proportional constant;
a complexity coefficient calculation module, configured to calculate a complexity coefficient Fc of rock fracture of the rock based on the fractal dimension D calculated from formula (3) and formula (4) as follow (as illustrated on Page 15 of the claims dated 08/23/2019) (Page 4, paragraphs [0038]-[0039]; Page 6, paragraphs [0063]-[0065]):
wherein Fc is the complexity coefficient of rock fracture; a is a fracture angle of the rock (Page 6, paragraphs [0063]-[0065]);
wherein the determination module is further configured to:
place an end surface of the rock where the rock fracture is located within a square area of a certain length, and dividing the square area into a plurality of boxes with a side length R (Page 4, paragraphs [0038]-[0039]; Page 6, paragraphs [0063]-[0065]);
calculate the number of the square boxes N(R) containing slits in 10different cases by adjusting the value of the side length R (Abstract; paragraphs [0038]-[0039]); and
wherein when R = R1, the number of boxes N(R) is equal to 1, and the fractal dimension D of the rock is 1; when R = R2, where R2 = R1/2, the number of boxes N(R) is equal to 4, and the fractal dimension D of the rock is 2; when R = R3, where R3 = R1/4, the number of boxes N(R) is equal to 16, and the fractal dimension D of the rock is 3; when R = R4, where R4 = R1/8, the number of boxes N(R) is equal to 64, and the fractal dimension D of the rock is 4; and so on (Page 4, paragraphs [0038]-[0039]; Page 6, paragraphs [0063]-[0065]) for the purpose of measuring a property of the fracture complexities in order to form a stress profile of the formation and initiate and propagate fractures in the regions downhole (Abstract; Page 2, paragraph [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Raterman to include the steps of calculating the fractal dimension above, as taught by Lecampion, because doing so would help measure a property of the fracture complexities in order to form a stress profile of the formation and initiate and propagate fractures in the regions downhole.

	Regarding Claim 6, Raterman discloses the device for characterizing complexity of rock fracture based on fractal dimension in claim 5, wherein the basic parameters comprise the fracture angle of the rock, Poisson's ratio, Young's modulus, peak strain, and peak stress (Abstract; Page 3, paragraphs [0038]-[0041]; paragraph [0037]).

	Regarding Claim 8, Lecampion teaches the device for characterizing complexity of rock fracture based on 5fractal dimension in claim 5, wherein:
when Fc > 1.2, the complexity characterization module is configured to characterize the complexity of rock fracture of the rock as a composite failure mode;
when 1.2 > Fc > 1, the complexity characterization module is 10configured to characterize the complexity of rock fracture of the rock as a tensile splitting mode; and
when 1 > Fc, the complexity characterization module is configured to characterize the complexity of rock fracture of the rock as a shear failure mode (Abstract; paragraphs [0023]-[0024]; Page 4, paragraphs [0038]-[0039]; Page 6, paragraphs [0063]-[0065]).

Response to Arguments
Applicant’s arguments filed 06/24/2022 have been fully considered but are not persuasive.
The applicant continues to argue wherein the combination of references Raterman and Lecampion fail to disclose and/or teach “placing an end surface of the rock where the rock fracture is located within a square area of a certain length, and dividing the square area into a plurality of boxes with a side length R, wherein when R = R1, the number of boxes N(R) is equal to 1, and the fractal dimension D of the rock is 1; when R = R2, where R2 = R1/2, the number of boxes N(R) is equal to 4, and the fractal dimension D of the rock is 2; when R = R3, where R3 = R1/4, the number of boxes N(R) is equal to 16, and the fractal dimension D of the rock is 3; when R = R4, where R4 = R1/8, the number of boxes N(R) is equal to 64, and the fractal dimension D of the rock is 4; and so on,” as instantly recited by Independent claims 1 and 5.
The examiner respectfully disagrees.
Primary reference Raterman discloses a method for characterizing complexity of rock fracture based on fractal 5dimension (Abstract), comprising step A: collecting rock fracture samples of a rock (Abstract; paragraph [0014]; Page 3, paragraphs [0028]-[0029]; [0091]), and collecting basic parameters of the rock (paragraph [0037]), step B: determining a fractal dimension of a rock fracture morphology of the rock (Page 3, paragraphs [0038]-[0041]), and step E: characterizing a complexity of rock fracture of the rock based on the complexity coefficient Fc of rock fracture of the rock (Abstract; Page 6, paragraphs [0098]-[0103]).  The examiner acknowledges wherein reference Raterman fails to expressly disclose the following “placing an end surface of the rock where the rock fracture is located within a square area of a certain length, and dividing the square area into a plurality of boxes with a side length R, wherein when R = R1, the number of boxes N(R) is equal to 1, and the fractal dimension D of the rock is 1; when R = R2, where R2 = R1/2, the number of boxes N(R) is equal to 4, and the fractal dimension D of the rock is 2; when R = R3, where R3 = R1/4, the number of boxes N(R) is equal to 16, and the fractal dimension D of the rock is 3; when R = R4, where R4 = R1/8, the number of boxes N(R) is equal to 64, and the fractal dimension D of the rock is 4; and so on,”
The examiner brings in secondary reference Lecampion to teach wherein the step B further comprises placing an end surface of the rock where the rock fracture is located within a square area of a certain length, and dividing the square area into a plurality of boxes with a side length R (Page 4, paragraphs [0038]-[0039]; Page 6, paragraphs [0063]-[0065]), and calculating the number of the square boxes N(R) containing slits in 10different cases by adjusting the value of the side length R (Abstract; paragraphs [0038]-[0039]), wherein when R = R1, the number of boxes N(R) is equal to 1, and the fractal dimension D of the rock is 1; when R = R2, where R2 = R1/2, the number of boxes N(R) is equal to 4, and the fractal dimension D of the rock is 2; when R = R3, where R3 = R1/4, the number of boxes N(R) is equal to 16, and the fractal dimension D of the rock is 3; when R = R4, where R4 = R1/8, the number of boxes N(R) is equal to 64, and the fractal dimension D of the rock is 4; and so on (Page 4, paragraphs [0038]-[0039]; Page 6, paragraphs [0063]-[0065]) for the purpose of measuring a property of the fracture complexities in order to form a stress profile of the formation and initiate and propagate fractures in the regions downhole (Abstract; Page 2, paragraph [0022]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Raterman to include the steps of calculating the fractal dimension above, as taught by Lecampion, because doing so would help measure a property of the fracture complexities in order to form a stress profile of the formation and initiate and propagate fractures in the regions downhole.
Therefore, in light of the arguments present, the rejection stands as previously set forth.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Johnson (U.S Pub 2019/0145251) – discloses methods  of hydraulic fracturing geological formations by injecting a fracking fluid, measuring the pressure associated with the fracturing, determining the net stress of the formation and determining the presence of complex shear fractures downhole (Abstract; paragraphs [0006]-[0008]).
	Willberg et al (U.S Pub 2018/0016897) – discloses methods for determining at least one bottom-hole condition during flowback operations of a hydraulically fractured reservoir (Abstract). The flow-back operation utilizes sensors and a control system to control pressures and other bottom-hole conditions downhole (Page 3, paragraphs [0038]-[0039]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH K VARMA whose telephone number is (571)272-9565. The examiner can normally be reached Monday-Friday 9:30-5:30pm, Telework Mondays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASHISH K VARMA/Examiner, Art Unit 3674                                                                                                                                                                                                        


/ZAKIYA W BATES/Primary Examiner, Art Unit 3674